Exhibit 10.35

14 February 2008

Kadant, Inc.

Dear Sirs,

Our Reference: CBD15932

Re: USD Amortizing Interest Rate Swap

The purpose of this document is to set forth the terms and conditions of the
transaction entered into between RBS Citizens, N.A. and Kadant, Inc. on the
Trade Date specified below (the “Transaction”). This document will constitute a
“Confirmation” as referred to in, and supplements, forms part of and is subject
to, the ISDA Master Agreement dated as of May 13, 2005 between RBS Citizens,
N.A. (formerly, Citizens Bank of Massachusetts) and Kadant, Inc., as amended and
supplemented from time to time, (the “Agreement”). All provisions contained in
or incorporated by reference in the Agreement govern this Confirmation except as
expressly modified below.

The definitions and provisions contained in the 2006 ISDA Definitions, as
published by the International Swaps and Derivatives Association, Inc., are
incorporated into this Confirmation. In the event of any inconsistency between
those definitions and provisions and this Confirmation, this Confirmation will
govern.

This Confirmation evidences a complete and binding agreement between you and us
as to the terms of the Transaction to which this Confirmation relates. In the
event of any inconsistency between the provisions of the Agreement and this
Confirmation, this Confirmation will prevail for the purpose of this
Transaction.

The terms of the particular Transaction to which this Confirmation relates are
as follows:

 

Notional Amount  

Please see Notional Schedule CBD15932 attached hereto

(“Notional Schedule”)

Trade Date   13 February 2008

 

1



--------------------------------------------------------------------------------

Effective Date   15 February 2008 Termination Date   13 February 2013, subject
to adjustment in accordance with the Modified Following Business Day Convention
and Optional Early Termination Fixed Amounts   Fixed Rate Payer   Kadant, Inc.
Fixed Rate Payer Payment Dates   Payment Dates as specified in the Notional
Schedule Fixed Rate   3.265 pct Fixed Rate Day Count Fraction   Actual/360
Business Days for Fixed Amounts   New York and London Floating Amounts  
Floating Rate Payer   RBS Citizens, N.A. Floating Rate Payer Payment Dates  
Payment Dates as specified in the Notional Schedule Floating Rate Option  
USD-LIBOR-BBA Designated Maturity   3 months Spread   None Floating Rate for
Initial Calculation Period   3.10 pct

 

2



--------------------------------------------------------------------------------

Floating Rate Day Count Fraction   Actual/360 Compounding   Inapplicable Reset
Dates   The first day of each Calculation Period Business Days for Floating
Amounts   New York and London

 

3



--------------------------------------------------------------------------------

Calculation Agent    RBS Citizens, N.A., provided, that if an Event of Default
or a Potential Event of Default with respect to RBS Citizens, N.A. has occurred
and is continuing, or if Kadant, Inc., has a disagreement with any calculation
or determination made by the Calculation Agent, the parties agree to appoint
jointly and expeditiously an independent leading dealer in the relevant
underlying market to make the relevant calculation (the “Substitute Calculation
Agent”). Such Substitute Calculation Agent shall be selected in good faith from
among dealers of the highest credit standing and such Substitute Calculation
Agent’s calculations and determinations shall be binding and conclusive absent
manifest error. The costs, fees and expenses (if any) relating to the
appointment of the Substitute Calculation Agent shall be borne equally by both
parties. All calculations and determinations made by the Calculation Agent and
any Substitute Calculation Agent shall be made in good faith and in a
commercially reasonable manner. The parties waive any claim they might otherwise
have against the Substitute Calculation Agent for error or omissions made in
good faith in making any calculation or determination in connection with the
Transaction.

Optional Early Termination: So long as no Event of Default or Termination Event
shall have occurred and then be continuing with respect to Kadant, Inc. the
parties hereto agree that Kadant, Inc. may terminate this Transaction by at
least one (1) Business Day prior notice to RBS Citizens, N.A. of its intention
to do so, whereupon (a) the obligations of the parties to make any further
payments under Section 2(a)(i) of the Agreement in respect of such transaction
shall terminate, (b) the Calculation Agent shall determine a Settlement Amount
in accordance with the provisions of the Agreement and provide a statement with
respect thereto, and (c) a termination payment shall be made on the Early
Termination Date as if such Transaction were a Terminated Transaction and
Kadant, Inc. was the sole Affected Party.

 

4



--------------------------------------------------------------------------------

Bankruptcy: Section 5(a)(vii) is of the Agreement is hereby amended by replacing
the words “30 days” wherever it appears with the words, “60 days.”

Specified Indebtedness: The definition of “Specified Indebtedness” in Section 14
of the Agreement will mean the indebtedness owing by Party B under that certain
JPM Credit Agreement dated as of February 13, 2008 among Party B (as borrower)
and the lenders (as set out therein).

Kadant, Inc. understands that the Transaction entered into under this Agreement
does not constitute a deposit and is not insured by the Federal Deposit
Insurance Corporation, Federal Reserve Board, Office of the Comptroller of the
Currency or any state or federal banking agency.

 

Account Details   Payments to Kadant, Inc.   Bank Name:   JPMORG CHASE NY
Account Number:   0530960125 Account Name:   Kadant, Inc ABA Number:   021000021

 

Offices   The Office of RBS Citizens, N.A. for the Transaction is   Providence
The Office of Kadant, Inc. for the Transaction is   Westford, MA

 

5



--------------------------------------------------------------------------------

Each party represents to the other party on the Trade Date of this Transaction
that (in the absence of a written agreement between the parties that expressly
imposes affirmative obligations to the contrary for this Transaction):-

(a) Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into this Transaction and as to whether this
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary. It is not relying, and has
not relied, on any communication (written or oral) of the other party as
investment advice or as a recommendation to enter into this Transaction; it
being understood that information and explanations related to the terms and
conditions of this Transaction shall not be considered investment advice or a
recommendation to enter into this Transaction, no communication (written or
oral) received from the other party shall be deemed to be an assurance or
guarantee as to the expected results of this Transaction.

(b) Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of this
Transaction. It is also capable of assuming, and assumes, the risks of this
Transaction.

(c) Status of Parties. The other party is not acting as a fiduciary for or an
adviser to it in respect of this Transaction.

This Confirmation is in final form and supersedes all previous Confirmations and
communications in respect of this Transaction. No hard Copy will follow.

In the event that you disagree with any part of this Confirmation, please notify
us via the contact details below, so that the discrepancy may be quickly
resolved. All inquiries regarding confirmations, payments and/or rate
re-settings should be sent to:

RBS Citizens, N.A.

One Citizens Plaza

Providence, RI 02903

Attn: Interest Rate Risk Management

Phone 401-282-1126 or 401-282-1809

Fax 401-282-7718

We are pleased to have completed this Transaction and look forward to dealing
with you again in the near future.

 

6



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this Confirmation enclosed for that purpose and
returning it to us via fax at the number listed above.

 

For and on behalf of RBS Citizens, N.A. By:  

/s/ Christopher Pelletier

Name:   Christopher Pelletier Title:   Treasury Operations Specialist Kadant,
Inc. By:  

/s/ Daniel J. Walsh

Name:   Daniel J. Walsh Title:   Treasurer

Notional Schedule—CBD15932

 

Period

             Notional Schedule 15-February-2008    —      28-March-2008    $
15,000,000.00 28-March-2008    —      27-June-2008    $ 15,000,000.00
27-June-2008    —      26-September-2008    $ 15,000,000.00 26-September-2008   
—      2-January-2009    $ 15,000,000.00 2-January-2009    —      3-April-2009
   $ 15,000,000.00 3-April-2009    —      3-July-2009    $ 15,000,000.00
3-July-2009    —      2-October-2009    $ 15,000,000.00 2-October-2009    —     
31-December-2009    $ 15,000,000.00 31-December-2009    —      1-April-2010    $
15,000,000.00 1-April-2010    —      2-July-2010    $ 15,000,000.00 2-July-2010
   —      1-October-2010    $ 15,000,000.00 1-October-2010    —     
31-December-2010    $ 15,000,000.00 31-December-2010    —      1-April-2011    $
10,000,000.00 1-April-2011    —      1-July-2011    $ 10,000,000.00 1-July-2011
   —      30-September-2011    $ 10,000,000.00 30-September-2011    —     
30-December-2011    $ 10,000,000.00 30-December-2011    —      30-March-2012   
$ 5,000,000.00 30-March-2012    —      29-June-2012    $ 5,000,000.00
29-June-2012    —      28-September-2012    $ 5,000,000.00 28-September-2012   
—      28-December-2012    $ 5,000,000.00 28-December-2012    —     
13-February-2013    $ 5,000,000.00

All dates are subject to adjustment in accordance with the Modified Following
Business Day Convention.

 

7